Case: 18-60639      Document: 00515097150         Page: 1    Date Filed: 08/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-60639                      August 29, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
JOSE DAVID CHAVEZ-CRUZ, also known as Sam David Chavez Cruz,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. Attorney General,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 299 717


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jose David Chavez-Cruz, a native and citizen of Honduras, petitions this
court to review the Board of Immigration Appeals’ (BIA) decision dismissing
his appeal of the Immigration Judge’s (IJ) order denying his applications for
withholding of removal and for protection under the Convention Against
Torture (CAT). Chavez-Cruz has not challenged on appeal the BIA’s decision
not to review his unexhausted claims that he is entitled to withholding of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60639     Document: 00515097150      Page: 2    Date Filed: 08/29/2019


                                  No. 18-60639

removal because he was persecuted based on his father’s nationality and his
own political opinion. Thus, he abandoned any argument that he exhausted
those claims, and this court lacks jurisdiction to review the unexhausted
claims. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      This court reviews the decision of the BIA and will consider the IJ’s
decision only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d
861, 863 (5th Cir. 2009).     “Questions of law are reviewed de novo,” and
“[f]actual findings are reviewed for substantial evidence, which requires only
that the BIA’s decisions be supported by record evidence and be substantially
reasonable.” Id. (internal quotation marks and citations omitted). Under the
substantial evidence standard, the court may reverse the ruling only if “the
evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005)
(internal quotation marks and citation omitted).
      The substantial evidence in the record supports the BIA’s determination
that Chavez was not prejudiced by the use of the English language during the
immigration proceedings and, therefore, Chavez was not deprived of due
process. See Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997). The record also
supports the BIA’s determination that Chavez failed to make the showing
required by Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), that is required
to establish a claim of ineffective assistance of counsel.
      Additionally, the substantial evidence in the record and our precedent
support the finding by the BIA that the IJ did not clearly err in determining
that Chavez failed to demonstrate that a group made up of persons that oppose
gang membership are members of a particular social group entitled to
protection under the immigration laws. See Orellana-Monson v. Holder, 685
F.3d 511, 521-22 (5th Cir. 2012); Garcia v. Holder, 756 F.3d 885, 890 (5th Cir.



                                        2
    Case: 18-60639    Document: 00515097150    Page: 3   Date Filed: 08/29/2019


                                No. 18-60639

2014). Further, the substantial evidence in the record supports the BIA’s
determination that the IJ did not clearly err in finding that Chavez failed to
demonstrate that it was more likely than not that he will be tortured by an act
of the Honduran government or with its acquiescence if he returns to
Honduras. See Garcia, 756 F.3d at 891.
      A determination whether Chavez failed to show that he could not safely
relocate to another area of Honduras is not necessary to determine the
disposition of this appeal and, thus, the issue will not be addressed. See INS
v. Bagamasbad, 429 U.S. 24, 25 (1976). The petition for review is DENIED.




                                      3